 Case 1:19-cv-18403-NLH Document 16 Filed 01/22/21 Page 1 of 2 PageID: 374



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KAREEM ALI,                    :
                               :
          Petitioner,          :    Civ. No. 19-18403 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
BRUCE DAVIS,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Kareem Ali
793553-B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner Pro se

Jill S. Mayer, Acting Camden County Prosecutor
Maura Murphy Sullivan, Acting Assistant Prosecutor
Camden County Prosecutor’s Office
200 Federal Street
Camden, NJ 08103

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Kareem Ali filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No. 1; and

     WHEREAS, Respondent moves to dismiss the petition as

untimely, ECF No. 10; and

     WHEREAS, Petitioner requests an extension to file

opposition to the motion, ECF No. 15,
 Case 1:19-cv-18403-NLH Document 16 Filed 01/22/21 Page 2 of 2 PageID: 375



     THEREFORE, IT IS on this       22nd       day of January, 2021

     ORDERED that Petitioner’s motion for an extension, ECF No.

13, is granted.    Plaintiff’s opposition is due February 19,

2021; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
